Citation Nr: 1748564	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

 2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1959 to April 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

 In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These matters were previously remanded by the Board in March 2015 for further evidentiary development.  The issues of entitlement to service connection for Raynaud's phenomenon and entitlement to a TDIU were also remanded, but have since been granted and are no longer before the Board.


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifest during active service and an organic disease of the nervous system (sensorineural loss) was not manifest within one year of separation.  Hearing loss disability is unrelated to service.

2. Tinnitus was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.





CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with a bilateral hearing loss disability and tinnitus.  Both sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, which are identified as a "chronic disease" under 38 USCA 1101 and 38 C.F.R. § 3.309(a).  

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR § 3.303 (b).
 
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since then, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Therefore, in order to facilitate data comparison, the ASA standards used at the Veteran's February 1963 separation examination have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) at 500 Hertz; (+10) at 1000 Hertz; (+10) at 2000 Hertz; (+10) at 3000 Hertz; and (+5) at 4000 Hertz.

 Analysis

The Veteran contends that he has a bilateral hearing loss disability and tinnitus due to his significant noise exposure in service.  At the September 2014 Board hearing, the Veteran's representative indicated that the Veteran was rarely provided hearing protection in service and that generally complaints of hearing loss and tinnitus were "pretty much shrugged off."   The representative asserted that the Veteran was frequently around jet engines during takeoff and landing.  The Veteran testified that in his capacity as a cook, he would deliver sandwiches to the flight line without  hearing protection.  

The Veteran's DD Form 214 confirms that he served as a cook in the Air Force.  The Veteran is competent to report exposure to noise while in service and the Board finds no reason to doubt the credibility of his testimony regarding noise exposure.

A March 2012 VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 and a diagnosis of tinnitus. 

The Veteran underwent audiometric examinations upon enlistment and separation from service. The Veteran's May 1959 enlistment examination documents a whisper voice test which revealed bilateral hearing of 15/15.

After conversion to the ISO-ANSI standards, the Veteran's February 1963 service separation examination contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
10
LEFT
1515
15
15
10
15

The remainder of his service treatment record do not show any complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran reported a "runny right ear" upon separation, which was believed to be wax. There was no notation of hearing difficulty or ringing of the ears.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 is the Veteran's March 2012 audiological examination.  The March 2012 examiner determined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss disability.  The Veteran reported intermittent ringing in the years for many years.  He reported at a subsequent October 2016 VA examination that his tinnitus began in service, but he could not recall a specific date of onset.

Pursuant to the Board's March 2015 Remand, an October 2016 VA examiner opined that the Veteran's tinnitus was less likely than not related to his service.  The examiner cited service treatment records and a post-service 1967 compensation examination which did not document tinnitus.  In a December 2016 addendum opinion, the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to the Veteran's in-service noise exposure.  The examiner reviewed service treatment records, the claims file, and considered the Veteran's lay statements.  
The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the October 2016 and December 2016 medical opinions that the Veteran's tinnitus and bilateral hearing loss disability are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case. See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has considered the lay statements of the Veteran and his representative regarding the bilateral hearing loss disability and tinnitus.  The Veteran is competent to provide evidence of which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran to be competent to report what he experienced.  In addition, he is competent to report that which he has been told by a medical professional.  However, he has not asserted that a medical professional has told him his hearing loss or tinnitus is related to service.  Furthermore, the Veteran has not indicated that a medical professional provided him with a diagnosis of either bilateral hearing loss or tinnitus during service.

The Veteran separated from active service in April 1963.  Hearing loss and tinnitus were not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify either disease entity.  38 C.F.R. § 3.303 (b).  There is no objective evidence of hearing loss disability until March 2012 and no report of tinnitus or hearing loss until his March 2012 compensation claim.  This is nearly fifty years after separation from service.  Therefore, service connection for a bilateral hearing loss disability and tinnitus may not be granted on a presumptive basis as the evidence shows that these disabilities were not manifest within one year of the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131. 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

There is no evidence from the service treatment records that the Veteran suffered any kind of a threshold shift during service.  There is no mention of ringing in the ears during service, and no assertions of a temporary loss of or decrease in hearing during service.  The Board acknowledges the Veteran's claim at his October 2016 examination that tinnitus began in service, but ultimately finds the contemporaneous medical records to be more probative.  The Veteran did not complain of hearing loss or tinnitus at the time of discharge from service or for many years after.  The Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss, a loss of hearing acuity, or tinnitus at the time the Veteran separated from service.  We find that the contemporaneous service records are far more probative and credible than the remote statements regarding when he first noticed hearing loss and tinnitus.

In sum, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

 Entitlement to service connection for tinnitus is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


